Judgment unanimously affirmed. Memorandum: Upon our review of the record, we conclude that defendant validly waived his right to appeal, which precludes review of the merits of the suppres*938sion court’s denial of his suppression motion (see, People v Seaberg, 74 NY2d 1; People v Roberts, 152 AD2d 678, 679, lv denied 74 NY2d 851). There is no " 'uniform mandatory catechism of pleading defendants’ ” (People v Harris, 61 NY2d 9, 16; People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067), and the record supports the conclusion that defendant, who was represented by counsel throughout these proceedings, knowingly, voluntarily, and intelligently relinquished his rights upon entering a plea of guilty (see, People v Harris, supra, at 17). We decline to modify defendant’s sentence in the interest of justice. (Appeal from judgment of Erie County Court, La Mendola, J.—criminal possession of controlled substance, fourth degree.) Present— Callahan, J. P., Doerr, Denman, Green and Balio, JJ.